Acknowledgements
This communication is in response to applicant’s response filed on 04/20/2021.
Claims 1-25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Glatt (US 20140012762) fails to disclose the feature of a pre-certified payment application driver code executable by at least one of the first processor or the second processor and configured to satisfy requirements of a particular level of a credit card data security certification compliance, wherein the pre-certified payment application driver code is integrated with a first point of sale (POS) application which does not satisfy the requirements of the particular level of the credit card data security certification compliance, to generate a first integrated application...in claim 1, examiner respectfully agrees with applicant’s argument and has issued a new grounds of rejection. 
Applicant makes a similar argument for claims 11 and 21 as claim 1 above. Examiner respectfully agrees with applicant’s arguments for the same reasons listed above for claim 1.
Applicant argues dependent claims 2-10, 12-20 and 22-25 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new rejections necessitated by the claim amendments for claims 1, 11, and 21.

Priority
Acknowledgment is made of applicant’s claim to U.S. Provisional Application No. 62/358,745, filed on 07/06/2016. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 13-14, 16-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20140372320) in view of Murphy (US 20180018661).

Regarding Claims 1, 11, and 21, Goldfarb teaches a pre-certified payment application driver code executable by at least one of the first processor or the second processor and configured to satisfy requirements of a particular level of a credit card data security certification compliance, wherein the pre-certified payment application driver code is integrated with a first point of sale (POS) application which executes on the first processor with the first memory and does not satisfy the requirements of the particular level of the credit card data security certification compliance, to generate a first integrated application executing on the first processor with the first memory (Paragraphs 0023-0024 teach the third party application (POS system) may be modified by software development kit (SDK) provided by payment provider so that third party application integrates functions that allow it to provide services from payment provider that can facilitate transactions and payments between consumer and merchant; the SDK may enable the third party (merchant) to accept chip and PIN payments using payment provider device using the third party's own app and not a specific, separate app provided by the payment provider to interface third party mobile device to payment provider device, as is currently typically necessary for other card reader devices; the SDK may create an abstraction layer for modification of the third party's own app and certify the functionality once as being of the payment provider; the SDK may effectively the first integrated application configured to: receive first payment data encrypted with the first encryption key (Paragraphs 0027 and 0022 teach the third party app (i.e., integrated application), as modified by SDK and executing on merchant mobile device, may process a chip and PIN transaction between merchant and consumer by a point-of-sale (POS) system executing on the mobile device of merchant; the third party application may take the card data, which may be encrypted, and transmit it via network 160 to a payment provider server); and transmit the encrypted first payment data to the payment server for processing the first payment transaction using the encrypted first payment data (Paragraphs 0028 and 0022 teach the POS system, executing on mobile device, may communicate with the payment provider device, which may be reading a chip and PIN card or magnetic card (e.g., card) and may accept a PIN for the chip and PIN transaction that, for example, authorizes use of card; the payment provider server communicates encrypted card data with payment networks to complete the transaction), wherein the pre-certified payment application driver code supports multiple payment terminal vendors (Paragraph 0038 teaches the user device may be implemented as a personal computer (PC), a smart phone, personal digital assistant (PDA), laptop computer, and/or other types of computing devices capable of transmitting and/or receiving data, such as an iPad™ from Apple™).
However, Goldfarb does not explicitly teach enable, in response to the first POS application initiating a first payment transaction, a first payment terminal to share a first encryption key with a payment server; and receive a processing result of the first payment transaction from the payment server and communicate the processing result to the first POS application, and wherein the first integrated application is configured to perform operations as required by the particular level of the credit card data security certification compliance.
Murphy from same or similar field of endeavor teaches enable, in response to the first POS application initiating a first payment transaction (Paragraph 0080 teaches a user of an online merchant website may initiate a transaction by placing items to purchase in a digital, e.g. virtual, shopping cart, wherein a “user” can mean a person performing or executing interactions, or multiple interactions, on the virtual POS engine), a first payment terminal to share a first encryption key with a payment server (Paragraph 0082 teaches host system (i.e., comprises payment server) can receive from the virtual POS engine (i.e., first payment terminal) a DUKPT (working key) to create a secure communication session between the virtual POS engine and an entity (e.g. host POS engine (i.e., payment server)) in the host system); and receive a processing result of the first payment transaction from the payment server and communicate the processing result to the first POS application (Paragraphs 0089-0090 teach the issuer can provide authorization for the transaction and route an authorization response that is received by the virtual POS engine; the virtual POS engine determines if the authorization response indicates that the transaction is approved, more specifically, the virtual POS engine can generate an indication that is provided to the merchant server to complete the online transaction), and wherein the first integrated application is configured to perform operations as required by the particular level of the credit card data security certification compliance (Paragraph 0067 teaches communication interface of the portable device can conform to the NFC)(EMV® ISO/IEC 14443 standard such that an NFC enabled, contactless payment card can be read when presented to communication interface; the contact-based card reader of the portable device can also conform to the EMV Smart Card (ISO 7816) standard such that an integrated circuit card (chip card) on the payment card can be read, when inserted into the slot of the portable device; the virtual POS engine can support applicable certifications, regulatory and payment body standards where relevant, including, but not restricted to, payment card industry (PCI) PIN entry device (PED), PCI PIN transaction security (PTS), EMV® Level 1 & Level 2, International Organization for Standardization/American National Standards Institute (ISO/ANSI), Federal Communications Commission (FCC), etc.).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Goldfarb, which teaches a pre-certified application driver code integrated with a POS application that creates an integrated application, to incorporate the teachings of Murphy to enable, in response to the first POS application initiating a first payment transaction, a first payment terminal to share a first encryption key with a payment server; and receive a processing result of the first payment transaction from the payment server and communicate the processing result to the first POS application, and wherein the first integrated application is configured to perform 
There is motivation to combine Murphy into Goldfarb because the security of the base invention is improved because the portable device can also store a cryptographic key that can be used to establish a secure session between the portable device and the host system, for the purpose of authorizing payment for an online transaction between the consumer endpoint device and the merchant server (Murphy Paragraph 0029). Establishing the secure session between the portable device and the host system can refer to encrypting data sent through the session using the cryptographic key. In addition, in some examples, establishing the secure session can further include checking the validity of the portable device (Murphy Paragraph 0032).
There are numerous scenarios where a limitation which is not taught in the prior art can be found to be obvious. For example, limitations can be found obvious in view of legal precedent (2144.04) such as the duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Paragraph [0038] of Goldfarb teaches the user device may be implemented as a personal computer (PC), a smart phone, personal digital assistant (PDA), laptop computer, and/or other types of computing devices capable of transmitting and/or receiving data, such as an iPad™ from Apple™
Paragraph [0015] of Murphy teaches examples of consumer endpoint devices can include any or some combination of the following: a personal computer, a tablet computer, a smartphone, a user-wearable device (an electronic device worn on a person, such as on the wrist, on the face, etc.), or any other type of 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in the combination of Goldfarb and Murphy to include multiple consumer endpoint devices (i.e., payment client systems), wherein the second consumer endpoint device (in conjunction with the portable device) also comprises an integrating application configure to enable the consumer endpoint device to share an encryption key with the payment server, receive encrypted data encrypted with the encryption key, transmit encrypted data to payment server for processing a payment transaction, and receive a processing result of the payment transaction. It would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the steps of receiving a secret, decrypting a secret to obtain clear text that represents the data, validating the data, and generating a validation result.  It is well within the knowledge of one of ordinary skill to duplicate software steps in a computer.
There is motivation to combine because the mere duplication of parts has no patentable significance and does not produce new and unexpected results.  For example, the processing of the secrets are performed in parallel and have no bearing on each other. See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).
Regarding Claim 1, Goldfarb teaches a system (Paragraphs 0020 and 0035 teach a third-party mobile device (i.e., POS terminal device, or any other electronic device capable of communicating with payment provider device (card , comprising: a first processor and a first memory (Paragraph 0036 teaches the user device (i.e., POS device) may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein).

Regarding Claims 2 and 12, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; and Goldfarb further teaches wherein the pre-certified payment application driver code includes configurable authentication identifiers to selectively implement (1) an authentication to use the same authentication identifier across all implementations of the pre-certified payment application driver code, (2) an authentication to use authentication identifiers for individual independent software vendors (ISVs), (3) an authentication to use authentication identifiers for individual merchants, or (4) an authentication to use authentication identifiers for individual applications (Paragraph 0044 teaches the user device may include one or more user identifiers which may be implemented, for example, as operating system registry entries, cookies associated with browser application, identifiers associated with hardware of user device, or other appropriate identifiers, such as used for payment/user/device authentication; the user identifier may be used by a payment service provider to associate user with a particular account maintained by the payment provider).

Regarding Claims 3 and 13, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach during the transmission of the encrypted first payment data and the reception of the processing result of the first payment transaction, the first integrated application is further configured to communicate transaction information including the encrypted first payment data with the payment server using a transport layer security (TLS) protocol.
Murphy further teaches during the transmission of the encrypted first payment data and the reception of the processing result of the first payment transaction, the first integrated application is further configured to communicate transaction information including the encrypted first payment data with the payment server using a transport layer security (TLS) protocol (Paragraphs 0065 and 0069-0070 teach the virtual POS engine, host system, and merchant web server can communicate with one another using, for example, transport layer security (TLS); the host system can communicate with the virtual POS engine using, for example, TLS).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldfarb and Murphy to incorporate the further teachings of Murphy for during the transmission of the encrypted first payment data and the reception of the processing result of the first payment transaction, the first integrated application to be further configured to communicate transaction information including the 
There is motivation to further combine Murphy into the combination of Goldfarb and Murphy because of the same reasons listed above for claims 1 and 11. 

Examiner Note: Similar to claim 1 above, limitations can be found obvious in view of legal precedent (2144.04) such as the duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	Regarding Claims 6 and 16, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach in response to enabling the first payment terminal, the first integrated application is configured to disable other listener processes in the system from connecting with the first payment terminal.
Murphy further teaches in response to enabling the first payment terminal, the first integrated application is configured to disable other listener processes in the system from connecting with the first payment terminal (Paragraph 0072 teaches the host system can include instructions executable to create, access and maintain a Base Derivation Key (BDK), wherein the BDK can be used to create an Initial PIN Encryption Key (IPEK) which, accompanied by a key serial number, can be provided to the portable device; a TRSM module of the portable device is provided in compliance with the ISO 9564 standard and can contain a unique cryptographic key, e.g. IPEK, based on the HSM module BDK, wherein the IPEK can be provided to the portable device at the point 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldfarb and Murphy to incorporate the further teachings of Murphy for in response to enabling the first payment terminal, the first integrated application to be configured to disable other listener processes in the system from connecting with the first payment terminal.
There is motivation to further combine Murphy into the combination of Goldfarb and Murphy because of the same reasons listed above for claims 1 and 11.

Examiner Note: Similar to claim 1 above, limitations can be found obvious in view of legal precedent (2144.04) such as the duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	Regarding Claims 7 and 17, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach the first integrated application is configured to maintain the first memory to be free of any decryption keys corresponding to the first encryption key and any unencrypted data of the first payment data. 
Murphy further teaches the first integrated application is configured to maintain the first memory to be free of any decryption keys corresponding to the first encryption key and any unencrypted data of the first payment data (Paragraphs 0072-0073 and 0039 teach the BDK can be used to create an Initial PIN Encryption Key (IPEK) which, accompanied by a key serial number, can be provided to the portable device, and the transaction payment program code (e.g. firmware) of the portable device can create a secure session between the virtual POS engine and the host system, which has the HSM containing the BDK; a secure session can ensure a validity of the virtual POS engine, ensure message transport encryption, e.g. 3DES, per ANSI x9.52 standards, ensure message transport authentication, e.g. via a message authentication code (MAC) (i.e., decryption keys are located at the host system), and enable a secure, e.g. encrypted PIN block to be created per ANSI x9.8 and ISO 9564; a security mechanism can be provided to protect communication between the captive sensors of the portable device and the virtual element of the payment UI screen, for example, the security mechanism can apply some form of message disruption (e.g. data encryption, data scrambling, etc.) between the captive sensors of the portable device and the payment UI screen of the consumer endpoint device (i.e., unencrypted data is not maintained in first memory)).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldfarb and Murphy to incorporate the further teachings of Murphy for the first integrated application to be configured to maintain the first memory to be free of any decryption keys corresponding to the first encryption key and any unencrypted data of the first payment data.
There is motivation to further combine Murphy into the combination of Goldfarb and Murphy because of the same reasons listed above for claims 1 and 11.

Examiner Note: Similar to claim 1 above, limitations can be found obvious in view of legal precedent (2144.04) such as the duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	Regarding Claims 8 and 18, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach in response to the first payment terminal reading the first payment data, the first integrated application is configured to encrypt the first payment data.
Murphy further teaches in response to the first payment terminal reading the first payment data, the first integrated application is configured to encrypt the first payment data (Paragraphs 0032, 0039, 0073 teach establishing the secure session between the portable device and the host system can refer to encrypting data sent through the session using the cryptographic key, for example, a security mechanism can apply some form of message disruption (e.g. data encryption, data scrambling, etc.) between the captive sensors of the portable device and the payment UI screen of the consumer endpoint device; the transaction payment program code (e.g. firmware) of the portable device can create a secure session between the virtual POS engine and the host system, which has the HSM containing the BDK, wherein the secure session can ensure a validity of the virtual POS engine, ensure message transport encryption).

There is motivation to further combine Murphy into the combination of Goldfarb and Murphy because of the same reasons listed above for claims 1 and 11.

Examiner Note: Similar to claim 1 above, limitations can be found obvious in view of legal precedent (2144.04) such as the duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	Regarding Claims 9 and 19, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; and Goldfarb further teaches the first payment data includes data selected from the group consisting of tender data, magnetic card reader (MSR) data, personal identification number (PIN) data, or Europay, MasterCard, or Visa (EMV) data (Paragraph 0028 teaches the POS system, executing on mobile device, may communicate with the payment provider device, which may be reading a chip and PIN card or magnetic card (e.g., card) and may accept a PIN for the chip and PIN transaction that, for example, authorizes use of card).

Examiner Note: Similar to claim 1 above, limitations can be found obvious in view of legal precedent (2144.04) such as the duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	Regarding Claims 10 and 20, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach for the system to further comprise a first hardware security module (HSM) and a second HSM, wherein: the first integrated application is configured to cause the first payment terminal to share the first encryption key with the payment server via the first HSM, and the second integrated application is configured to cause the second payment terminal to share the second encryption key with the payment server via the second HSM.
Murphy further teaches sharing by the payment server, the first encryption key with the first payment terminal via a first hardware security module (HSM) (Paragraphs 0049, 0072, and 0082 teach the portable device can include a tamper-resistant security module (TRSM) (i.e., HSM), which can include a storage medium to store security parameters, such as the cryptographic key and other cryptographic security parameters (CSPs); the TRSM is tamper-resistant (to make intrusion difficult), tamper-evident (to make intrusion attempts evident), and tamper-responsive (to detect an intrusion attempt and destroy contents in the storage medium in the process); the TRSM module of the portable device is provided in compliance with the ISO 9564 standard and can contain a unique cryptographic key, e.g. IPEK, based on the HSM module BDK; the 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldfarb and Murphy to incorporate the further teachings of Murphy for the system to further comprise a first hardware security module (HSM) and a second HSM, wherein: the first integrated application to be configured to cause the first payment terminal to share the first encryption key with the payment server via the first HSM, and the second integrated application to be configured to cause the second payment terminal to share the second encryption key with the payment server via the second HSM.
There is motivation to further combine Murphy into the combination of Goldfarb and Murphy because of the same reasons listed above for claims 1 and 11.
	Regarding Claim 20, the combination of Goldfarb and Murphy teaches all the limitations of claim 11 above; and Murphy further teaches in response to receiving the encrypted first payment data from the first integrated application, decrypting by the payment server, the encrypted first payment data (Paragraph 0073 teaches the transaction payment program code of the portable device can create a secure session between the virtual POS engine and the host system, which has the HSM containing the BDK; a secure session can ensure a validity of the virtual POS engine, ensure message transport encryption, e.g. 3DES, per ANSI x9.52 standards, ensure message transport authentication, e.g. via a message authentication code (MAC) (i.e., decrypting first payment data), and encrypting by the payment server, the first payment data with a third encryption key and sending the first payment data encrypted with the third encryption key to a front-end server (Paragraphs 0070 and 0062 teach the application layer to the host system can include a switch to route transaction network traffic, in addition to the acquirer engine (i.e., front-end server) and the host POS engine (i.e., payment server), wherein the acquirer engine can communicate with the external interfaces (i.e., card networks) via the switch using, for example, ISO 8583/3DES and the host POS engine can communicate with the virtual POS engine using, for example, HTTPS/SSL/TLS/3DES (i.e., a different encryption keys are used); the host POS engine (which can include machine-executable instructions or a combination of machine-executable instructions and processing hardware) can communicate securely with the virtual POS engine to transport payment credentials to the acquirer engine); in response to receiving the first payment data encrypted with the third encryption key, processing by the front-end server, the first payment transaction and sending a request for processing the first payment transaction to a card network (Paragraph 0063 and 0089 teach the acquirer engine (i.e., front-end server) can function to determine a scheme, e.g. Visa®, Mastercard®, Amex®, etc., associated with an issuer of a payment card, e.g. an issuing bank, by way of example, the acquirer engine may determine a card scheme based on a bank identification number (BIN) or the issuer identification number (IIN) associated with a payment card; the acquirer can receive the authorization request and, can execute instructions to determine the card scheme, e.g. Mastercard®, Visa®, Amex®, etc. Attorney Docket No. 111452-0103in response to receiving the processing result of the first payment transaction from the card network, forwarding by the front-end server, the processing result back to the payment server (Paragraph 0089 and Fig. 7B teach the issuer can provide authorization for the transaction and route an authorization response that is received by the virtual POS engine, wherein the authorization response can be, for example, an ISO 8583 MTI 0110 (i.e., the authorization response travels from the issuer (i.e., card network) back through to the acquirer engine (i.e., front-end server) to the host POS engine (i.e., payment server))); in response to receiving the processing result of the first payment transaction from the front-end server, forwarding by the payment server, the processing result back to the first integrated application (Paragraph 0089 teaches the issuer can provide authorization for the transaction and route an authorization response that is received by the virtual POS engine, wherein the authorization response can be, for example, an ISO 8583 MTI 0110; the virtual POS engine (i.e., comprises first integrated application) determines if the authorization response indicates that the transaction is approved).

Examiner Note: Similar to claim 1 above, limitations can be found obvious in view of legal precedent (2144.04) such as the duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	

	Regarding Claims 23, 24, 25, the combination of Goldfarb and Murphy teaches all the limitations of claims 21, 1, and 11 above; and Goldfarb further teaches wherein the pre-certified payment application driver code is a software development kit (SDK) (Paragraph 0025 teaches the merchant's POS system can be adapted (e.g., using SDK) to drive the payment provider device (e.g., card reader) without the merchant having to use an app of the payment provider in order to use the payment provider device and services of the payment provider).

Claims 4, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20140372320) in view of Murphy (US 20180018661) in further view of Dolcino (US 20140324698).

Regarding Claims 4, 14, and 22, the combination of Goldfarb and Murphy teaches all the limitations of claims 1, 11, and 21 above; and however the combination does not explicitly teach wherein the pre-certified payment application driver code is an application programming interface (API).
Dolcino from same or similar field of endeavor teaches wherein the pre-certified payment application driver code is an application programming interface (API) (Paragraphs 0066 and 0075 teach the payment control application executed on the CPU of the control circuit communicates with the secure element via a Contactless Front End (CLF), using the same software stacks as in the previous embodiment; the physical communication between the CLF and the 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldfarb and Murphy to incorporate the teachings of Dolcino for the pre-certified payment application driver code to be an application programming interface (API).
There is motivation to combine Dolcino into the combination of Goldfarb and Murphy in order to ensure security during the financial transactions, security standards such as the Europay, MasterCard, and Visa (EMV) transaction standard .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20140372320) in view of Murphy (US 20180018661) in further view of Reese (US 20180007037).

Regarding Claims 5 and 15, the combination of Goldfarb and Murphy teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach wherein the pre-certified payment application driver code is a shared library stored in at least one of the first memory or the second memory.
Reese from same or similar field of endeavor teaches wherein the pre-certified payment application driver code is a shared library stored in at least one of the first memory or the second memory (Paragraphs 0055 and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldfarb and Murphy to incorporate the teachings of Reese for the pre-certified payment application driver code to be a shared library stored in the first memory.
There is motivation to combine Reese into the combination of Goldfarb and Murphy because libraries define an application program interface (API) through which a variety of function calls may be made by application programs to invoke the services provided by the operating system (Reese Paragraph 0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baar et al. (US 9916567) teaches systems, methods and apparatus are disclosed for remote management of payment terminals. Public keys, or other security elements can be received from a certification authority and distributed to the payment terminals. A merchant, or other entity affiliated with the payment 
Webster (US 20170068957) teaches a method and apparatus for pre-certifying a chip card transaction, includes receiving, by a server, a request for processing the chip card transaction from a first device. The server authenticates the first device and one or more devices involved in the transaction for processing the transaction. If the first device and all of the one or more devices are authenticated, the transaction is processed and data relating to the processed transaction is transmitted to the first device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685